Citation Nr: 1108008	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-30 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left lower extremity disability, including residuals of an old fracture of the left tibia/fibula with osteoarthritis.

2.  Entitlement to service connection for lumbar spine disability, to include as secondary to left lower extremity disability.

3.  Entitlement to service connection for cervical spine disability, to include as secondary to left lower extremity disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records are not contained in the claims folder.  The service treatment records were initially requested by the RO in September 1969.  It is indicated in the records that the requested information was furnished to the RO in October 1969.  An October 1969 rating action referenced a review of the service treatment records.  A July 2006 VA examination report reflects that service treatment records were reviewed.  Reference made to a review of service treatment records, including the enlistment examination dated June 20, 1967, are found in the August 2006 rating decision.  That decision, as well as the March 2007 Statement of the Case (SOC), indicate that service medical records from August 23, 1967 through August 4, 1969, were of record.  Notwithstanding all these references to the service treatment records, they are not in the claims folder.  

As any decision with respect to the claim for service connection may affect the Veteran's claim for a TDIU; this claim is inextricably intertwined with the claims for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Thus, the issue of a TDIU is held in abeyance pending the completion of the requested development.

Accordingly, the case is REMANDED for the following action:

1.  Locate the Veteran's service treatment/medical records and associate them with the claims folder.  Efforts to obtain these records should be ended only if it is concluded that the records sought no longer exists or that further efforts to obtain them would be futile.  Because these are Federal records, if they cannot be located, the Veteran should be notified in writing of same.  The Veteran should be asked to provide copies of any service treatment records in his possession.  All actions to obtain these records should be documented fully in the claims folder.

2.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


